ON REHEARING. Hire, C. J. Appellant refers to Dodson v. Fort Smith, 33 Ark. 508, and contends that under it the findings of the county court should be sustained unless there was an abuse of discretion, fraud or mistake of the county court, and seeks to escape the force of the finding in the circuit court against him on the ground that the circuit court should only have reviewed the action of the county court so far as to see whether there was an abuse of discretion, etc. It is not necessary to question the force of this decision as an authority. Suffice it to say that it will not apply here, for the Constitution expressly provides that an appeal shall lie to the circuit court from any inferior tribunal invested with jurisdiction, to determine election contests of county officers, and on such appeal the trial shall be de novo. «Art. 7, § 52, Const. It is contended that the decision is a result of a technical rule, which does not give a trial here on the merits, and that the practice of affirming a judgment when there is evidence to sustain it should be overruled, and the case tried on its merits. The law has provided a trial de novo in the circuit court on appeal from the county court, and one here to decide the correctness of the proceedings of that court and to determine whether there was sufficient evidence to sustain its finding. This is not a technical rule, but a constitutional and legislative scheme for the determination of these cases; and, until there is a change in the law, it is not open to the court to refuse to obey it. The motion is denied.